          Case 5:14-cv-00665-F Document 405 Filed 04/13/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                   )
                                            )
    Plaintiffs,                             )
                                            )
 -vs-                                       )      Case No. CIV-14-0665-F
                                            )
 RANDY CHANDLER, et al.,                    )
                                            )
    Defendants.                             )

                                       ORDER

        Plaintiff Wade Lay, who appears pro se and whose pleadings are liberally
construed, has filed two motions. Doc. nos. 403, 404. No response has yet been
filed, but no response is necessary for the court to rule.
        Doc. no. 403 asks the court to enter a protective order. The motion complains
about matters inside the prison such as the availability of legal services, the handling
of legal mail, showers, hot water, a hot pot, and the phone (including a complaint
that the way in which the phone is handled contributes to the spread of COVID-19).
Mr. Lay argues a protective order is necessary with respect to these matters so that
he can prepare for trial. The issues raised in the motion are outside the claims alleged
in this action.
        Doc. no. 404 asks the court to reconsider its order of March 31, 2021, which
denied Mr. Lay’s motion for discovery under Rule 56(d), Fed. R. Civ. P., and denied
Mr. Lay’s request for an extension of time within which to respond to defendants’
motion for summary judgment. The Federal Rules of Civil Procedure do not
recognize a motion to reconsider. Nevertheless, the court has considered Mr. Lay’s
            Case 5:14-cv-00665-F Document 405 Filed 04/13/21 Page 2 of 2




motion to reconsider. Having done so, the court finds no basis for reconsideration
of the March 31 order.
        For the reasons stated, the motions are DENIED.
        IT IS SO ORDERED this 13th day of April, 2021.




14-0665p095.docx




                                         2
